Citation Nr: 0519503	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03 04-983	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1968 to 
August 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., which 
reduced the veteran's rating for his service-connected 
bilateral hearing loss from 10 to 0 percent (i.e., 
noncompensable).  He filed a timely appeal, requesting 
restoration of his prior rating.

In October 2003, the veteran testified at a hearing at the 
Board's offices in Washington, D.C., before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.  In March 2004, the Board remanded 
the case to the RO for further development and consideration.  
The RO issued a supplement statement of the case (SSOC) in 
March 2005, denying reinstatement of the previous 10 percent 
rating, and returned the case to the Board for further 
appellate review.

Unfortunately, because still further development is needed 
before the Board can make a decision, this appeal is again 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As explained in the Board's March 2004 remand, the RO 
initially treated the veteran's claim as one for an increased 
rating rather than a disagreement with the reduction of his 
prior higher rating.  This is evident by the statement of the 
case (SOC) that was issued in October 2002.  The standard of 
proof is entirely different when VA proposes to reduce a 
rating that, as here, was in effect for at least 5 years.  
See 38 C.F.R. § 3.344 (2004).  So a remand was necessary to 
correct this error.

The Board also directed the RO ensure that all notice 
obligations under the Veterans Claims Assistance Act (VCAA) 
had been complied with in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) and any other applicable 
legal precedent.  It was noted, "[a] general form letter, 
prepared by the RO, not specifically addressing the claim at 
issue, is unacceptable."  The AMC, which developed the case 
on remand in lieu of the RO, sent the veteran a VCAA letter 
in March 2004.  The first page correctly stated the issue as 
"entitlement to restoration of a 10 percent rating for 
bilateral hearing loss."  However, the AMC attached a form 
entitled "What the Evidence Must Show" and again 
incorrectly explained that to establish an increased 
evaluation for his service-connected disability, he must show 
that the condition has gotten worse.  This is simply not the 
case.

The veteran does not have the burden of showing that his 
condition has increased in severity.  Instead, and as 
explained in the Board's March 2004 remand, VA has the 
initial burden under 38 C.F.R. § 3.344 to ensure the 
following four specific requirements have been met when it 
proposes to reduce a rating that has been in effect for 5 
years:  (1) the entire record of examinations and medical-
industrial history must be reviewed to ascertain whether the 
recent examination is full and complete; (2) an examination 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction; (3) ratings on account of diseases subject to 
temporary and episodic improvement will not be reduced on any 
one examination, except where all the evidence clearly 
warrants the conclusion that sustained improvement has been 
demonstrated; (4) even if material improvement is clearly 
shown it must be determined whether it is reasonably certain 
that the improvement will be maintained under the ordinary 
condition of life.  See 38 C.F.R. § 3.344 (2004); see also 
Brown v. Brown, 5 Vet. App. 413, 419 (1993).  Moreover, a 
rating reduction that fails to adhere to 38 C.F.R. §§ 
3.103(b)(2) (notice provision) and 3.344(a) will be 
overturned as void ab initio.  See Schafrath v. Derwinski, 1 
Vet App. 589, 595-56 (1991).



Furthermore, the Board directed the RO when issuing the 
supplemental statement of the case (SSOC) to cite and discuss 
38 C.F.R. § 3.105(e) and § 3.344.  The March 2005 SSOC, 
however, does not cite or discuss these regulations.  So, 
unfortunately, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance).  

The Board realizes the AMC did obtain a copy of the report of 
the veteran's evaluation at a VA Audiology clinic on March 
26, 2002, and other VA outpatient treatments records since 
May 2002.  So this, unlike the other development mentioned 
above, was in accordance with the Board's March 2004 
remand directives.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a letter outlining 
the provisions of 38 C.F.R. § 3.105(e) 
and § 3.344.  This letter must contain 
the following language:

In order for VA to reduce a rating 
that has been in effect for 5 years 
the following requirements must be 
met:  (1) the entire record of 
examinations and medical-industrial 
history must be reviewed to 
ascertain whether the recent 
examination is full and complete; 
(2) an examination less full and 
complete than those on which 
payments were authorized or 
continued will not be used as a 
basis of reduction; (3) ratings on 
account of diseases subject to 
temporary and episodic improvement 
will not be reduced on any one 
examination, except where all the 
evidence clearly warrants the 
conclusion that sustained 
improvement has been demonstrated; 
(4) even if material improvement is 
clearly shown it must be determined 
whether it is reasonably certain 
that the improvement will be 
maintained under the ordinary 
condition of life.  The RO 
determined these requirements were 
met and reduced the rating for your 
service-connected bilateral hearing 
loss from 10 to 0 percent.  In order 
to restore that rating, you can 
submit evidence or information 
showing that one or more of these 
requirements were not met.

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the prior 10 percent rating 
is not restored, prepare another SSOC and 
send it to him and his representative.  
When issuing the SSOC, the provisions of 
38 C.F.R. § 3.105(e) and § 3.344 must be 
cited and discussed.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

